Citation Nr: 9925601	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-27 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. § 
1318 (West 1991).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1968 to June 1972.  The veteran died in February 1997.  The 
appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision by the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran died in February 1997.

2.  At the time of the veteran's death, he was in receipt of 
a 100 percent disability rating for his service-connected 
paranoid schizophrenia, which had been in effect since 1980.



CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits based on a total disability rating due to service-
connected disability at the time of the veteran's death has 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  The 
Board further finds that all relevant evidence is of record 
and the statutory duty to assist the appellant has been met.

Dependency and indemnity compensation benefits shall be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by his own willful 
misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death. 38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. § 3.22 (1998).

The evidence shows that veteran died in February 1997.  
Service connection was granted for paranoid schizophrenia, 
effective March 1976.  A rating decision dated in February 
1981, assigned a 100 percent disability rating for this 
disability, effective October 1980.  In a August 1984 rating 
decision, the RO reduced the 100 percent rating which was in 
effect for paranoid schizophrenia to 70 percent, effective 
December 1984.  In March 1987, the Board entered a decision 
denying the veteran's claim of entitlement to restoration of 
a 100 percent disability rating for his service-connected 
paranoid schizophrenia.  In April 1998, the appellant's 
representative filed a motion for reconsideration of the 
March 1987 Board decision.  Pursuant thereto, the Board 
reconsidered the March 1987, as though that decision had 
never been made.  In its reconsideration, the Board granted 
restoration of the 100 percent disability rating for paranoid 
schizophrenia.  

Accordingly, at the time of the veteran's death, the veteran 
was in receipt of a 100 percent disability rating for his 
service-connected paranoid schizophrenia, which had been in 
effect since 1980, more than 10 years prior to the veteran's 
death.  Accordingly, entitlement to DIC benefits is 
warranted.  


ORDER

Entitlement to payment of DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



REMAND

In a separate Board decision, the issue of entitlement to 
service connection for a heart disorder has been remanded to 
the RO for further development.  The Board finds that the 
issue of entitlement to service connection for the cause of 
the veteran's death is inextricably intertwined with the 
issue of entitlement to service connection for a heart 
disorder.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that all 
issues "inextricably intertwined" with the issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet.App. 180 
(1991).  

Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death is remanded to the RO 
for adjudication in conjunction with the claim of entitlement 
to service connection for a heart disorder.  Thereafter, if 
any issue on appeal remains denied, a supplemental statement 
of the case should be provided to the appellant and her 
representative.  After the appellant and her representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

